Mr. Presiding Justice Baume delivered the opinion of the court. 6. Insurance, § 418*—when injury from lifting stove accidental. Injury from the act of lifting a stove which was claimed to have caused valvular trouble of the heart, subsequently resulting in death, held an accidental injury within the terms of an accident policy. 7. Insurance, § 408*—when accident cause of disease. If a diseased condition was caused from an accident, or existed prior to the accident and had no causal connection with the injury or death resulting from the accident, the accident is to be considered as the sole cause, but if the disease existed. at the time of -the accident and co-operated with the accident to cause an injury or death, the accident is not the sole cause. 8. Instructions, § 118*—when erroneous as not based on evidence. An instruction in an action on a policy of insurance directing, the jury to provisions as being contained in such policy which are not therein is improper.